Dismissed and Memorandum Opinion filed November 29, 2007







Dismissed
and Memorandum Opinion filed November 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00614-CV
____________
 
JIMMY PROCTOR and MAINLAND MEDICAL
CENTER AUXILIARY, INC., d/b/a MAINLAND MEDICAL CENTER, Appellants
 
V.
 
KAY JEFFERS, as Representative of the ESTATE OF HATTIE
MAE SARVER, Appellee
 

 
On Appeal from the
122nd District Court
Galveston County,
Texas
Trial Court Cause
No. 06-CV-0773
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 3, 2007.  On November 16, 2007, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 29, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.